        Case 1:17-cv-12473-NMG Document 118 Filed 03/08/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                      IN ADMIRALTY


In The Matter Of
                                                          C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME


   THE GREEN CLAIMANTS' STATUS REPORT RE CONFIDENTIALITY ORDER

       Respondents/Claimants Marisa Green and Michael Green respond to the "Status

Report" filed by Petitioner. [Dkt 117]

       1.      The Green Claimants do not agree with the proposed Confidentiality Order

and it is unfair for Petitioner to unilaterally transform a "Status Report" into a motion

seeking the Court accept Petitioner's version of the Confidentiality Order. No notice of

Petitioner's intention to seek affirmative relief in this regard was provided to the

undersigned.

       2.      The Green Claimants respectfully request that in light of Petitioner

transforming a "Status Report" into a motion, that this Court enter a briefing schedule so

that the Green Claimants may explain their concerns and the reason behind their

proposed edits. In the alternative, request is made that this Court schedule a telephone

conference to address the same.

       3.      Among other things, the Green Claimants believe the proposed

Confidentiality Order should allow for use of Confidential Information obtained in this

litigation in connection with a related action they filed against the Ferry's Master and

                                              1
        Case 1:17-cv-12473-NMG Document 118 Filed 03/08/19 Page 2 of 4



First Officer (C.A. # 1:19-cv-10345-NMG) arising out of the same incident as opposed to

having re-discover the same. Not including such language in this Confidentiality Order

will result in needless re-doing of discovery in the Green Claimants' related action,

resulting in a waste of resources (including judicial resources).

       4.     The undersigned has been at another attorney's office since 12:15 p.m.

today for the purpose of depositions which ran until a short while ago. The undersigned

had no opportunity to review Petitioner's filing and craft and file this Status Report any

earlier than he is doing right now.

                               // Signature Page Follows //




                                             2
      Case 1:17-cv-12473-NMG Document 118 Filed 03/08/19 Page 3 of 4



Dated: March 8, 2019

                                  Respondents/Claimants Marisa Green and
                                  Michael Green, by their attorneys:

                                  Fulweiler llc

                            By:   /s/ John K. Fulweiler
                                  ___________________________
                                  John K. Fulweiler, Esq. (PHV 9/6/2018)
                                  Erin M. McEntee, Esq. (#695395)
                                  W.B. Franklin Bakery Building
                                  40 Mary Street
                                  Newport, RI 02840
                                  (401) 667-0977 -- Telephone
                                  (401) 656-2501 – Facsimile
                                  emcentee@fulweilerlaw.com
                                  Attorneys for Marisa Green and Michael E.
                                  Green




                                     3
       Case 1:17-cv-12473-NMG Document 118 Filed 03/08/19 Page 4 of 4



                             CERTIFICATE OF SERVICE
      I hereby certify that on March 8, 2019, this document (Green Claimants' Status
Report Re Confidentiality Order) was filed through the ECF system and it is available for
viewing and downloading from the ECF system such that all appearing counsel have
been served with this document by electronic means.

                                                /s/ John K. Fulweiler
                                                __________________________
                                                John K. Fulweiler, Esq.




                                           4
